Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00038-CV

                            ABERCROMBIE & FITCH STORES, INC.,
                                       Appellant

                                                   v.

                                           Ryan ROBERTS,
                                               Appellee

                      From the 285th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CI23816
                             Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: April 10, 2019

DISMISSED

           Appellant Abercrombie & Fitch Stores, Inc. filed an unopposed motion to dismiss this

appeal. The motion states the parties have reached an agreement to settle the underlying lawsuit.

           Appellant’s motion to dismiss this appeal is granted; this appeal is dismissed. See TEX. R.

APP. P. 42.1(a)(2), 43.2(f); Caballero v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex.

App.—San Antonio 2001, no pet.) (en banc) (per curiam).

                                                    PER CURIAM